Citation Nr: 0216427	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-22 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 
2000, for the grant of an increased evaluation to 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 5, 
2000, for the grant of a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO granted an increased evaluation 
of 70 percent for PTSD and entitlement to a TDIU.  In 
addition, entitlement to benefits under 38 U.S.C.A., Chapter 
35, was established.  The veteran timely filed a notice of 
disagreement (NOD) with the effective date assigned for the 
increased evaluation for his service-connected PTSD and TDIU.  

The veteran provided oral testimony before a Decision Review 
Officer at the RO in June 2000, a transcript of which has 
been associated with the claims file.

In October 2000 the RO issued a statement of the case (SOC) 
only as to the issue of an earlier effective date for an 
increased evaluation for the service-connected PTSD.  As for 
the issue of entitlement to an earlier effective date for a 
TDIU, there has been no SOC issued.  The law provides that, 
when there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its decision, the claimant is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  See Malincon v. West, 12 
Vet. App. 238 (1999).  Consequently, the Board finds that, in 
view of its finding that the veteran's July 2000 notice of 
disagreement constitutes a timely notice of disagreement as 
to the issue of entitlement to an earlier effective date for 
a TDIU, the Board is now required to remand this issue for 
issuance of an SOC.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (recently codified at 38 U.S.C.A. §§ 5100, 5103A, 5126, 
and codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5106, 
5107(West Supp. 2002)), was enacted during the pendency of 
this appeal.  The VCAA contains extensive provisions which 
modify procedures for the adjudication of claims for VA 
benefits.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099 (38 U.S.C.A. §§ 
5107, Historical and Statutory Note (West Supp. 2002)).

The VCAA provides, inter alia, that upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. § 
5103 (West Supp. 2002)).  The Act requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (now codified at 38 U.S.C.A. § 5103A 
(West Supp. 2002)).

The Secretary has recently published new regulations, which 
were created for the purpose of implementing the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of these regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify claimants 
of necessary information or evidence, and to assist claimants 
in obtaining evidence.  These new regulations, which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

In this case, the RO adjudicated the claims on appeal in June 
2000.  Since that time, the veteran has not been advised of 
the newly enacted provisions of the VCAA or of its 
implementing regulations. 

Accordingly, to ensure full compliance with due process 
requirements and to ensure that VA has met its duty to assist 
the claimant in developing the facts pertinent to his claims, 
the case is REMANDED to the RO for the following development.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

1.  The RO should issue a SOC in response 
to the notice of disagreement with the 
effective date assigned for a TDIU. 

2.  The RO should notify the veteran and 
his representative, pursuant to VCAA, of 
any information and evidence needed to 
substantiate and complete the veteran's 
claims for an effective date earlier than 
June 5, 2000 for PTSD and a TDIU.  The RO 
should specifically inform the veteran 
that it will obtain medical and other 
evidence identified by him and advise him 
of his responsibility in obtaining any 
such evidence.  The RO should also inform 
the veteran of what the evidence must 
show to establish entitlement. 

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by the VCAA and its implementing 
regulations have been completed in full.  
The RO is free to undertake any 
additional development it deems necessary 
in order to comply with the VCAA.  

4.  Thereafter, subject to current 
appellate procedures, the case should be 
returned, if appropriate, to the Board.  
The veteran need take no further action 
until he is informed, but he may furnish 
additional evidence and argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2002).



